 
 
 
EXHIBIT 10.6
 
EXECUTION COPY
 


SUPPLEMENT NO. 1 TO SECURITY AGREEMENT
 
This SUPPLEMENT NO. 1 (this “Supplement”), dated as of December 28, 2011, to the
Security Agreement (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), dated as of
March 17, 2010, among SOLUTIA INC., a Delaware corporation (the “Borrower”),
each Subsidiary of the Borrower listed on Schedule I thereto (collectively,
together with each other Subsidiary that becomes a party thereto, the
“Subsidiary Guarantors” and, together with Borrower, the “Grantors”), and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent (in such capacity,
together with its successors in such capacity, the “Collateral Agent”) on behalf
of the Secured Parties (as defined in the Credit Agreement referred to below).
 
A.           Reference is made to (a) the Credit Agreement dated as of March 17,
2010 (as amended by the Amendment No. 1, dated as of March 3, 2011, and as
otherwise restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”), among the Borrower, the Collateral Agent,
Deutsche Bank Trust Company Americas, as administrative agent (in such capacity
and together with any successors in such capacity, the “Administrative Agent”)
for the Lenders (as defined herein), the lending institutions from time to time
party thereto (the “Lenders”), and the other agents party thereto, (b) the
Guarantee Agreement, dated as of March 17, 2010 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”), made by the Subsidiary Guarantors in favor or the
Collateral Agent, and (c) the Pledge Agreement, dated March 17, 2010, made by
certain Grantors in favor of the Collateral Agent (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement” and, together with the Security Agreement and the Guarantee Agreement
(as defined below), the “Collateral Documents”)
 
B.           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement.
 
C.           Pursuant to Section 5.15 of the Credit Agreement, each Subsidiary
(other than any Excluded Subsidiary) of the Borrower that was not in existence
or not a Subsidiary on the date of the Credit Agreement is required to enter
into the Collateral Documents upon becoming a Subsidiary.  Each of the
Collateral Documents provides that such Subsidiary may become a party to the
Collateral Documents by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiaries (collectively, the “New
Subsidiaries”) are executing this Supplement in accordance with the requirements
of the Credit Agreement to become parties to the Collateral Documents.
 
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
 
SECTION 1.       In accordance with Section 5.15 of the Credit Agreement, the
New Subsidiary by its signature below becomes a Grantor and Pledgor under each
of the Collateral Documents with the same force and effect as if originally
named therein as a party thereto and hereby (a) agrees to all terms and
provisions of the Collateral Documents applicable to it as a Grantor, Guarantor
and Pledgor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Grantor, Guarantor and Plegor thereunder are true
and correct in all material respects on and as of the date hereof (except to the
extent such representations and warranties relate to an earlier date and in such
case they shall be true and correct in all material respects as of such
date).  In furtherance of the foregoing, the New Subsidiary, as security for the
payment and performance in full of the Obligations, does hereby create and grant
to the Collateral Agent for the benefit of the Secured Parties and their
permitted successors and assigns a security interest in and lien on all of such
New Subsidiary’s right, title and interest in and to the Collateral (as defined
in the Security Agreement) and the Securities Collateral (as defined in the
Pledge Agreement) of such New Subsidiary.  Each of the Collateral Documents is
hereby incorporated herein by reference.


 
 

--------------------------------------------------------------------------------

 


 
SECTION 2.       The New Subsidiary represents and warrants to the Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
that the enforcement thereof may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally.
 
SECTION 3.       This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission (e.g., “PDF” or “tif” via e-mail)
shall be as effective as delivery of a manually signed counterpart of this
Supplement.
 
SECTION 4.       The New Subsidiary hereby represents and warrants that (a) all
information set forth in the Perfection Certificate (substantially in the form
of Annex II to the Security Agreement), including the schedules annexed thereto,
has been duly prepared, completed and executed by such New Subsidiary and the
information set forth therein is correct and complete in all material respects
and (b) set forth on Schedule I attached hereto is a true and correct schedule
describing the securities of such New Subsidiary being pledged hereunder.
 
SECTION 5.       Except as expressly supplemented thereby, each of the
Collateral Documents shall remain in full force and effect.
 
SECTION 6.       THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 7.       In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Documents shall not in any way be affected or
impaired thereby (it being understood that the invalidity a particular provision
in a particular jurisdiction shall not in and of itself affect the validity of
such provision in any other jurisdiction).  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provsions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 


2
 
 

--------------------------------------------------------------------------------

 


 
SECTION 8.       All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.  All communications and notices hereunder
to the New Subsidiary shall be given to it c/o the Borrower at the Borrower’s
address as provided in Section 9.01 of the Credit Agreement, with a copy to the
Borrower.
 
SECTION 9.       The New Subsidiary agrees to reimburse the Collateral Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Agent in each case in accordance with the terms of the Credit
Agreement.
 
[Signature Page Follows]


3
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement as of the day and year first above written.
 
 



 
SOUTHWALL TECHNOLOGIES INC.
     
By:  /s/James A. Tichenor
 
Name:  James A. Tichenor
 
Title:  Vice President and Treasurer



S-1
 
 

--------------------------------------------------------------------------------

 


 
 
 

 
DEUTSCHE BANK TRUST COMPANY
 
AMERICAS,
 
as Collateral Agent
     
By:  /s/Carin Keegan
 
Name:  Karin Keegan
  Title:  Director      
By:  /s/Omayra Laucella
 
Name:  Omayra Laucella
  Title:  Vice President

 


 


[Signature Page to Supplement No. 1 to Security Agreement]
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
to the Joinder Agreement
 
Pledged Securities of the New Subsidiary
 
PLEDGED EQUITY INTERESTS
 


 
Issuer
 
Number of
Certificate
 
 
Registered
Owner
 
Number and
Class of Shares
 
Percentage
of Shares
Southwall Technologies Inc.
 
1
 
Solutia Inc.
 
1,000 shares of Common Stock
 
100%
                                                     



 
 
PLEDGED DEBT


Issuer
 
Principal Amount
 
Date of Note
 
Maturity Date
N/A
                                                     



 
 
 
 

--------------------------------------------------------------------------------


